Exhibit 10.3

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 to the AMENDED AND RESTATED SECURITY AGREEMENT AMENDMENT
(this “Agreement”) is made and entered into as of March 27, 2018 by Aeon Global
Health Corp. (formerly, Authentidate Holding Corp.), a Delaware corporation (the
“Company”) and each of the holders of the secured notes listed on the signature
pages hereto (such persons, the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into that certain Amended and Restated Security
Agreement with the Secured Parties of an aggregate principal amount of
$2,545,199 of Senior Secured Convertible Notes due March 20, 2018 (the “Prior
Senior Notes”), dated as of March 20, 2017 (the “Original Security Agreement”);

 

WHEREAS, Mr. Hanif A. Roshan (“Roshan”) has previously provided funds to the
Company pursuant to the terms of a Promissory Note dated as of January 23, 2018
in the original principal amount of $500,000 (the “Second Roshan Note”), which
funds were provided without the benefit of any security interest in assets of
the Company;

 

WHEREAS, the Company has requested that Roshan surrender the Second Roshan Note
in exchange for a new promissory note reflecting all outstanding principal and
accrued interest under the Second Roshan Note and to provide for a new maturity
date (the “New Roshan Note”);

 

WHEREAS, ROSHAN has agreed to accept the terms of the proposed exchange and
enter into a Note Exchange Agreement of even date herewith provided that payment
of principal and interest under the New Roshan Note is issued on the same terms
as, and on parity with, the Prior Senior Notes, and the Secured Parties have has
agreed to enter into this Agreement to allow for the obligations due to Roshan
pursuant to such new note to become secured under the Original Security
Agreement, as amended by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Secured Parties and the Company hereby
agree as follows.

 

1.           Certain Definitions.

 

1.1         Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Original Security Agreement.

 

1.2         The Original Security Agreement is hereby amended to replace the
definitions of the following terms set forth in the Original Security Agreement
with the following definitions:

 

(a)    “Majority in Interest” shall mean the holders of fifty-one percent (51%)
or more of the then outstanding aggregate principal amount of the Prior Senior
Notes and New Roshan Note, at the time of such determination.

 

(b)     “Secured Notes” means the Prior Senior Notes and the New Roshan Note, as
may be amended from time to time.

 

(c)     “Secured Parties” means the holders of the Secured Notes, at the time of
such determination.           

 

1

--------------------------------------------------------------------------------

 

 

(d)      All references in the Original Security Agreement, including the
annexes, exhibits and schedules thereto, to “Authentidate” or “Authentidate
Holding Corp.” are hereby deleted and replaced with “AEON” or “Aeon Global
Health Corp.”, as the case may be.

 

2.            Amendment and Restatement of Section II of the Original Security
Agreement.

 

(a)          Section 2.1 of the Original Security Agreement is hereby amended
and restated to read as follows:

 

2.1     Grant and Description. In order to secure the full and complete payment
and performance of the Obligations when due, including the New Roshan Note, the
Company hereby grants to the Secured Parties, subject to the Permitted Liens, a
first priority security interest in all of the Company’s rights, titles, and
interests in and to the Collateral (the “Security Interest”) and subject to the
Permitted Liens, pledges, collaterally transfers, and assigns the Collateral to
the Secured Parties, all upon and subject to the terms and conditions of this
Security Agreement; provided, however, that each Secured Party shall subordinate
from time to time upon the Company’s request its Security Interests granted in
such Collateral to any Lien(s) granted by the Company or any of its Subsidiaries
to third parties which constitutes Permitted Liens contemplated within clauses
(h) through (k) of the definition of Permitted Liens. If the grant, pledge, or
collateral transfer or assignment of any specific item of the Collateral is
expressly prohibited by any contract or by law, then the Security Interest
created hereby nonetheless remains effective to the extent allowed by such
contract, the UCC or other applicable laws, but is otherwise limited by that
prohibition. The Security Interest granted herein shall terminate in accordance
with Section 7.1 hereof.

 

(b)          Section 2.2 of the Original Security Agreement is hereby amended
and restated to read as follows:

 

2.2     Financing Statements; Further Assurances.

 

(a)    The Secured Parties shall be named as the sole secured parties on any and
all financing statements and security agreements filed pursuant to this Security
Agreement for the ratable benefit of all of the Secured Parties, and agree that
the Majority in Interest of the Secured Parties are authorized to file any and
all terminations of such financing statements at such time or times as it
determines is appropriate pursuant to the Security Agreement.

 

(b)    As soon as practicable following the execution and delivery of this
Security Agreement and upon the authorization of the Majority in Interest of the
Secured Parties, the Company shall:

 

(i)    file with the State of Delaware and any other offices that the Majority
in Interest of the Secured Parties may reasonably request in writing an amended
financing statement that (x) indicates the Collateral in a manner consistent
with the definition of the term “Collateral” as contained in this Security
Agreement, (y) contains any other information required by Article 9 of the UCC
of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization, and any organization
identification number issued to the Company, and (z) reflects Roshan as an
additional secured party in order to secure the obligations arising under the
New Roshan Note;

 

2

--------------------------------------------------------------------------------

 

 

(ii)   if necessary to perfect the Security Interest granted in the Collateral
hereunder, file with the U.S. Patent and Trademark Office, such amended
financing statements and/or patent security agreements in the form necessary to
record the Liens granted hereunder to the Secured Parties on the Company’s
patents and patent applications; and

  

(iii)    upon the reasonable request of the Majority in Interest of the Secured
Parties, file such additional financing statements and other documents,
including amendments to the financing statements, in order to maintain the Liens
in the Collateral.

 

(c)     Until the Obligations are paid and performed in full, the Company
covenants and agrees that it will, at its own expense and upon the request of
the Majority in Interest, but in all cases subject to the rights of the grantees
of the Permitted Liens: (i) after an Event of Default, file or cause to be filed
such applications and take such other actions as the Majority in Interest may
reasonably request to obtain the consent or approval of any governmental
authority to the rights of the Secured Parties hereunder, including, without
limitation, the right to sell all the Collateral upon an Event of Default
without additional consent or approval from such governmental authority;
(ii) from time to time, either before or after an Event of Default, promptly
execute and deliver to the Secured Parties all such other assignments,
certificates, supplemental documents, and financing statements, and do all other
acts or things as the Majority in Interest may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Security Agreement;
and (iii) either before or after an Event of Default, pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interest.

 

3.           Inclusion of Roshan as Secured Party.

 

Each of the Secured Parties and the Company hereby acknowledge, consent and
agree that for purposes of the Original Security Agreement, as amended by this
Agreement, (i) Roshan shall be deemed a Secured Party; (ii) the term Obligations
includes all obligations under the New Roshan Note on a pari passu basis to the
Prior Senior Notes; and (iii) Roshan shall be entitled to all rights as a
Secured Party under the Original Security Agreement, as amended by this
Agreement, for the purposes of enforcing his rights under the New Roshan Note,
as if such New Roshan Note was within the definition of the term “Secured Notes”
as set forth in the Original Security Agreement.

 

4.          Entire Agreement; Continuing Validity of Original Security
Agreement. Except as amended under this Agreement, the Original Security
agreement shall remain in full force and effect. Upon the execution of this
Agreement by the Company and the Secured Parties, (i) the applicable portions of
this Agreement shall be a part of the Original Security Agreement, each as
amended hereby, and (ii) each reference in the Original Security Agreement to
“this Agreement”, “hereof”, “hereunder”, or words of like import, and each
reference in any other document or agreement to the Original Security Agreement
shall mean and be a reference to the Original Security Agreement, as amended
hereby.

 

5.            Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, without reference to principles of
conflicts of law.

 

6.            Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

7.          Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. Executed counterparts may be delivered via
facsimile or other means of electronic transmission.

 

3

--------------------------------------------------------------------------------

 

 

8.          Entire Agreement; Amendments and Waivers. This Agreement contains
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all prior arrangements and understandings between
the parties, either written or oral, with respect to its subject matter. This
Agreement may not be amended or any provision hereof waived in whole or in part,
except by a written amendment signed by all of the parties hereto. The
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. The failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect the rights at a later time to
enforce the same. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition,
or provision. This Agreement shall be binding upon and shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

9.           Separate Counsel. Each of the Secured Parties expressly represents
and warrants that (a) before executing this Agreement, such Secured Party has
fully informed himself or itself of the terms, contents, conditions and effects
of this Agreement; (b) such Secured Party has had the opportunity to seek the
advice of his or its own counsel and advisors before executing this Agreement;
(c) this Agreement is the result of arm’s length negotiations conducted by and
among the parties; and (d) such Secured Party acknowledges that the law firm of
Becker & Poliakoff, LLP has been retained by the Company to prepare this
Agreement as legal counsel for the Company, that Becker & Poliakoff, LLP does
not represent any Secured Party in connection with the preparation or execution
of this Agreement, that such firm has not given any legal, investment or tax
advice to any of the Secured Parties regarding this Agreement and that such
Secured Party has not relied upon any legal advice except as provided by its own
attorneys. Becker & Poliakoff, LLP is expressly intended as a beneficiary of the
representations and warranties of the Secured Parties contained in
this paragraph.

 

 

 

Remainder of page intentionally left blank. Signature pages follow.

 

4

--------------------------------------------------------------------------------

 

 

AMENDMENT NO. 1 to AMENDED AND RESTATED SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the Company and the Secured Parties have duly executed this
Agreement as of the date first written above.

 

 

AEON GLOBAL HEALTH CORP.

         

By:

 /s/ Michael J. Poelking                                                       

   

Name:

Michael J. Poelking

   

Title:

Chief Financial Officer

         

Address for Notice:

     

2225 Centennial Drive

Gainesville, GA 30504

Attn: Chief Financial Officer

 

SECURED PARTIES:       VER 83 LLC  MKA 79 LLC         By:    /s/ Douglas B.
Luce    By:_/s/ J. David Luce Name:   Douglas B. Luce Name: J. David Luce
Title:     Manager  Title: Manager                         Principal Amount of
Prior Senior Note: $1,056,875 Principal Amount of Prior Senior Note: $641,294  
  OPTIMUM VENTURES, LLC HANIF A. ROSHAN         By: /s/ Shawn Desai  By: /s/
Hanif A. Roshan Name:  Shawn Desai    Title:  Member                          

Principal Amount of Prior Senior Note: $591,613

Principal Amount of Prior Senior Note: $255,417   Principal Amount of New Roshan
Note: $504,452